Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 18, 2003, which, to the extent appealed from as limited by the brief, terminated respondent father’s parental rights with respect to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The evidence at the dispositional hearing demonstrated that it was in the child’s best interests to be freed for adoption by her foster family. In determining which of the available dispositions was in the child’s best interests, there was no presumption favoring the child’s natural extended family (see Matter of Maria Elizabeth A., 219 AD2d 503 [1995]), and while the record discloses that the child’s aunt is a loving and experienced mother with an education and a reliable job history, it also shows that she did not make herself available as a resource for the child until after the child had been placed in foster care, even though she knew that the child’s father, her brother, was a drug abuser. Concur—Friedman, J.P., Sullivan, Nardelli, Williams and Sweeny, JJ.